Title: To Thomas Jefferson from George Rogers Clark, 12 December 1802
From: Clark, George Rogers
To: Jefferson, Thomas


          
            Sir
            Falls of Ohio 12th. December 1802
          
          I latterly had the pleasure of the perruseal of a letter from the Secretary of War to my brother on the Subject of the post of Fort Jefferson on the Mississippi. his Answer to that letter completely discribed the place—A Military post & Tradeing Town there, must be Obvious to every man of Observation that is acquainted with the Geography of the Countrey—I was the more pleased as I had Contemplated the importance of that spot from my earliest acquaintance with the Western Countrey. 
          When I was ordered fix the garrison at or near the mouth of the Ohio in the year 1780 I lay three weeks in the point, and explored the banks of the river and Countrey before I fixed on the spot to build a Fort—and if my Instructions had not have been to place the Garrison South of the Ohio I certainly should have raised a Fortress in the point. I marked the ground the annual inundations flooded, it is about five feet, and from that to seven feet is the depth of the water that Covers this butifull Tract of bottom, which may be raised for a City of any Size, by the earth thrown out of the Canals, cut through the City and those Canals may be kept pure by turning the Cash River throgh them—I thus drew the plan and have been improveing on it frequently to the present time—what caused me to view this ground with more attention was that the Spanish shore opposit so high that a small expence, would free two or three hundred Acres of Land. 
          This circumstance induced me to think that it would be necessary for us, at least to have a fortress in this point as a Key to the enterance of the Ohio—Those were my Ideas while on the ground I segest to you, Sir, if worthey your attention, any further information, and the best perhaps that can be Obtained of that Country, may be got from my brother William, who is now settled at Clarksville in the Indiana Territory—I have long since laid asside all Idea of Public affairs, by bad fortune, and ill health I have become incapable of persueing those enterpriseing & active persuits which I have been fond of from my youth—but I will with the greatest pleasure give my bro: William every information in my power, on this, or any other point which may be of Service to your Administration. he is well quallified almost for any business—If it should be in your power to Confur on him any post of Honor and profit, in this Countrey in which we live, it will exceedingly gratify me—I seem to have a right to expect such a gratification when asked for—but what will greatly highten it is, that I am sure it gives you pleasure to have it in your power to do me a service. 
          With the greatest assureance of your prosperity I have the honor to be your ever sincere
          
            G R Clark
          
          
            NB Mr. Hurst the gentleman whome will hand you this letter is a young Lawyer from Vincennes, a Man of integrity and a good republican whom I beg leave to recommend to you. 
          
          
            GRC
          
        